Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER’S COMMENTS, EXAMINER’S AMENDMENT, AND REASONS FOR ALLOWANCE
DETAILED ACTION
Formal Matters
Claims 1-10, 22, and 30 are cancelled.  Claims 11-21 and 23-29 are pending and under examination.  
Priority
This application is a continuation of 16/017,309 filed on 6/25/2018, which is a continuation-in-part of 12/440,430 filed on 3/6/2009, which is a national stage entry of PCT/JP2007/066119 filed on 8/20/2007, which claims priority from Japanese applications JP2006-244479 filed on 9/8/2006 and JP2006-252933 filed on 9/19/2006.  
Examiner’s Note
Applicant's amendments and arguments filed on 08/19/2021 have been fully considered.  Examiner has re-weighed all the evidence of record.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  No new matter has been added in applicant’s amendments.  An examiner’s amendment was required below for claim 23.  
Terminal Disclaimer
The terminal disclaimer filed on 8/19/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patents 10,004,604 and 10,610,614 have been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Richard Kim on 11/12/2021.

Claim 23 reads:
The bioimplant of claim 18, wherein the calcium phosphate-based material has a crystallinity of 60% to 90%.  

Reasons for Allowance
The instant claims are allowable because the prior art does not teach or motivate the instantly claimed bioimplants with evanescent coating films as recited in the instant claims.  Applicant’s invention allows for continued/extended antimicrobial activity with the evanescent coating film containing calcium phosphate-based material with crystallinity as provided in the claims and silver.  

Conclusion
Claims 11-21 and 23-29 are allowed with examiner’s amendment set forth above.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARK V STEVENS/Primary Examiner, Art Unit 1613